Citation Nr: 1701980	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-21 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease with bulging disc, lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic fatigue syndrome as due to undiagnosed illness.

4.  Entitlement to service connection for obstructive sleep apnea as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain as due to an undiagnosed illness.

7.  Entitlement to service connection for chronic respiratory condition, to include nasal and sinus condition, as due to an undiagnosed illness.
8.  Entitlement to service connection for a muscle condition, to include twitching, as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to December 1993, during the Gulf War Era.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Jurisdiction was subsequently transferred to Portland, Oregon.

The Veteran requested a hearing, but withdrew the request in September 2013.  (See August 2013 Form 9).

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

In an April 2009 VA form 21-8940, the Veteran checked "yes" on whether he received Workers' Compensation Benefits, indicating he had filed for these benefits.  On remand, the RO/AMC should undertake efforts to obtain both the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  38 C.F.R. § 3.159 (c).

An October 2009 VA treatment record reflects that he had an injury at work, retained attorney, on was on disability with a hearing scheduled for November 18, 2009.  While working, he stepped off a loading dock with one leg and twisted his back.  (See February 2009 VA treatment record).  The record indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA). These records may be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Upon remand, these records should be obtained. 

Further, the claims file reflects that he may have sued his private employer for his work-related injuries.  On remand, the RO/AOJ should attempt to obtain any medical records.

The claims file also reflects that he received treatment at the VA center in West Los Angeles, which is not associated with the claims file.  Relevant, ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

2.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by a private medical facility.  All records and/or responses received should be associated with the claims folder.  If any private records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Make arrangements to obtain the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms.

4.  Obtain any relevant records, to include any decisions and underlying records, related to disability claims filed with SSA.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

5.  The RO/AOJ should ask the Veteran to indicate whether he has ever filed a civil suit seeking damages against his former private employer.  If he has, the RO/AOJ should ask the Veteran to sign releases and attempt to obtain such records for association with the file.

6.  Finally, after completing any other development that may be warranted, to include any VA examinations, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals





